
	

115 HR 5675 RH: To amend title XVIII of the Social Security Act to require prescription drug plan sponsors under the Medicare program to establish drug management programs for at-risk beneficiaries.
U.S. House of Representatives
2018-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 577
		115th CONGRESS2d Session
		H. R. 5675
		[Report No. 115–743, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2018
			Mr. Bilirakis (for himself, Mr. Ben Ray Luján of New Mexico, Mr. Roskam, and Mr. Levin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 12, 2018Additional sponsors: Mrs. Blackburn, Mr. Walden, and Mr. Posey
			June 12, 2018
			Reported from the Committee on Energy and Commerce
		
		June 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend title XVIII of the Social Security Act to require prescription drug plan sponsors under
			 the Medicare program to establish drug management programs for at-risk
			 beneficiaries.
	
	
		1.Requiring prescription drug plan sponsors under Medicare to establish drug management programs for
 at-risk beneficiariesSection 1860D–4(c) of the Social Security Act (42 U.S.C. 1395w–104(c)) is amended— (1)in paragraph (1), by inserting after subparagraph (E) the following new subparagraph:
				
 (F)With respect to plan years beginning on or after January 1, 2021, a drug management program for at-risk beneficiaries described in paragraph (5).; and
 (2)in paragraph (5)(A), by inserting (and for plan years beginning on or after January 1, 2021, a PDP sponsor shall) after A PDP sponsor may.   June 12, 2018 Reported from the Committee on Energy and CommerceJune 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 